           Case 1:19-cv-03826-ER Document 29 Filed 05/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and
                                                          Docket No. 1:19-cv-03826-ER
 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,                           [PROPOSED] ORDER GRANTING
 INC., TRUMP ORGANZATION LLC, DJT                         PLAINTIFFS’ MOTION FOR A
 HOLDINGS LLC, DJT HOLDINGS                               PRELIMINARY INJUNCTION
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,

                                  Plaintiffs,

                 - against -

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                                  Defendants.

        After considering Plaintiffs’ motion for a preliminary injunction, the parties’ briefs, and the

evidence and oral argument presented at the preliminary-injunction hearing, Plaintiffs’ motion is

GRANTED. Plaintiffs have demonstrated “‘(a) irreparable harm and (b) either (1) likelihood of

success on the merits or (2) sufficiently serious questions going to the merits to make them a fair

ground for litigation and a balance of hardships tipping decidedly toward the party requesting the

preliminary relief.’” Citigroup Glob. Markets, Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d

30, 35 (2d Cir. 2010). It is hereby ORDERED that, until this Court adjudicates the merits of Plaintiffs’

claims and enters final judgment:

            1. The challenged subpoenas are stayed;

            2. Defendants Deutsche Bank AG and Capital One Financial Corp. (and their successors

                in office, officers, agents, servants, employees, attorneys, and anyone acting in concert
         Case 1:19-cv-03826-ER Document 29 Filed 05/03/19 Page 2 of 2



             with them) are enjoined from disclosing, revealing, delivering, or producing the

             information requested in the challenged subpoenas, or otherwise taking any action to

             comply with the challenged subpoenas; and

         3. Intervenor-Defendants House Permanent Select Committee on Intelligence and

             House Financial Services Committee (and their successors in office, officers, agents,

             servants, employees, attorneys, and anyone acting in concert with them) are enjoined

             from taking any adverse action against the Banks for not complying with the

             challenged subpoenas, or taking any other action to enforce the subpoenas.




Dated: ________ _____, 2019                                __________________________
                                                           United States District Judge
